Case 1:20-cv-00012-NLH Document 25 Filed 04/20/20 Page 1 of 4F-lECEIVED
                                                              PageID: 135

                                                           APR 2 0 2020
                                                        AT 8 : 3 0 ~ ~ - M
                                                           WILLIAM T. WALSH
                                                                      ,
Case 1:20-cv-00012-NLH Document 25 Filed 04/20/20 Page 2 of 4 PageID: 136
Case 1:20-cv-00012-NLH Document 25 Filed 04/20/20 Page 3 of 4 PageID: 137
Case 1:20-cv-00012-NLH Document 25 Filed 04/20/20 Page 4 of 4 PageID: 138
